Per Curiam.
The appellant appeals the trial court's order imposing restitution in the amount of $3,228.52. We affirm the trial court's finding that it had jurisdiction without comment, but write only to address the appellant's challenge of the amount of restitution ordered.
The appellant claims the trial court's award was not supported by competent, substantial evidence. Given his arguments on this issue and the State's concession of error, we reverse the amount of restitution and remand for a new restitution hearing.
AFFIRMED in part, REVERSED in part, and REMANDED .
Roberts, Makar, and Kelsey, JJ., concur.